DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Rejections- 35 USC 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.     Claims 1-3, 14-17, 27, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki (US 2019/0230578) and Li (US 2019/0037483 A1), hereafter referred as Li’483 in view of Yi (US 20190357264)

Regarding claim 1, Karaki (US 2019/0230578) teaches a method of wireless communication, comprising:
communicating, by a first wireless communication device with a second wireless communication device, an indication of an uplink (UL) resource (see para 0100 “a wireless device 110 (e.g., wireless device 110A) obtains information related to a signal transmission configuration for autonomous UL transmission by wireless device 110A. The information related to the signal transmission configuration may include a set of pre-allocated resources for use by wireless device 110A in performing autonomous UL transmission on at least one secondary cell established between wireless device 110A and a network node 115, such as network node 115A, as well as a periodicity associated with the set of pre-allocated resources”) and
communicating, by the first wireless communication device with the second wireless communication device, an UL transmission within the UL resource (see para 0100 “Wireless device 110A performs autonomous UL transmission according to the obtained information related to the signal transmission configuration”)
Karaki doesn’t teach resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; transmission within the UL resource during the DMTC window.
Li’483 teaches resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window (see para 0016 “another embodiment of the present disclosure, when the base station sends the uplink scheduling instruction (UL grant) to the terminal, the base station can notify the terminal to send uplink data at a corresponding subframe position, that is, the terminal is notified which subframes is an uplink subframes, then the terminal can determine whether the target subframe is an uplink subframe accordingly.”; 0013 “if the target subframe is just an uplink subframe, the SRS can be sent at the last symbol in the uplink subframe.”;  see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)
transmission within the UL resource during the DMTC window.( see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)[ transmission of SRS is interpreted as UL transmission and the last symbol in the target subframe (i.e. uplink subframe) is the resource for SRS tranmission ; para 0143 teaches target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) ,therefore the UL resource for SRS (UL) transmission is during the DMTC widow]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmission within the UL resource during the DMTC window in the system of Karaki. The motivation is to improve the throughput (Li’483: see para 0007).
Modified Karaki teaches communicating…the UL transmission. Modified Karaki doesn’t teach communicating.., based on a priority associated with UL transmission, the UL transmission.
Yi (US 20190357264) teaches communicating.., based on a priority associated with UL transmission, the UL transmission. (see para 0222 “For example, short UL transmission may have higher priority than long UL transmission.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the communication UL transmission based on priority in the system of Modifed Karaki. The motivation is to handle collision (Yi: See para 0222)


Regarding claim 14, Karaki teaches an apparatus comprising: a transceiver configured to:
communicate, by a first wireless communication device with a second wireless communication device, an indication of an uplink (UL) resource (see para 0100 “a wireless device 110 (e.g., wireless device 110A) obtains information related to a signal transmission configuration for autonomous UL transmission by wireless device 110A. The information related to the signal transmission configuration may include a set of pre-allocated resources for use by wireless device 110A in performing autonomous UL transmission on at least one secondary cell established between wireless device 110A and a network node 115, such as network node 115A, as well as a periodicity associated with the set of pre-allocated resources”) and
communicate, by the first wireless communication device with the second wireless communication device, an UL transmission within the UL resource (see para 0100 “Wireless device 110A performs autonomous UL transmission according to the obtained information related to the signal transmission configuration”)
Karaki doesn’t teach resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; transmission within the UL resource during the DMTC window.
Karaki doesn’t teach resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; transmission within the UL resource during the DMTC window.
Li’483 teaches resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window (see para 0016 “another embodiment of the present disclosure, when the base station sends the uplink scheduling instruction (UL grant) to the terminal, the base station can notify the terminal to send uplink data at a corresponding subframe position, that is, the terminal is notified which subframes is an uplink subframes, then the terminal can determine whether the target subframe is an uplink subframe accordingly.”; 0013 “if the target subframe is just an uplink subframe, the SRS can be sent at the last symbol in the uplink subframe.”;  see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)
transmission within the UL resource during the DMTC window.( see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)[ transmission of SRS is interpreted as UL transmission and the last symbol in the target subframe (i.e. uplink subframe) is the resource for SRS tranmission ; para 0143 teaches target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) ,therefore the UL resource for SRS (UL) transmission is during the DMTC widow]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmission within the UL resource during the DMTC window in the system of Karaki. The motivation is to improve the throughput (Li’483: see para 0007)
Modified Karaki teaches communicating…the UL transmission. Modified Karaki doesn’t teach communicating.., based on a priority associated with UL transmission, the UL transmission.
Yi (US 20190357264) teaches communicating.., based on a priority associated with UL transmission, the UL transmission. (see para 0222 “For example, short UL transmission may have higher priority than long UL transmission.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the communication UL transmission based on priority in the system of Modifed Karaki. The motivation is to handle collision (Yi: See para 0222)

Regardign claim 27, Karaki teaches a computer-readable medium having program code recorded thereon, the program code comprising:
code for causing a wireless communication device to communicate an indication of an uplink (UL) resource (see para 0100 “a wireless device 110 (e.g., wireless device 110A) obtains information related to a signal transmission configuration for autonomous UL transmission by wireless device 110A. The information related to the signal transmission configuration may include a set of pre-allocated resources for use by wireless device 110A in performing autonomous UL transmission on at least one secondary cell established between wireless device 110A and a network node 115, such as network node 115A, as well as a periodicity associated with the set of pre-allocated resources”); and
code for causing the wireless communication device to communicate an UL transmission(see para 0100 “Wireless device 110A performs autonomous UL transmission according to the obtained information related to the signal transmission configuration”)
Karaki doesn’t teach resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; transmission within the UL resource during the DMTC window.
Karaki doesn’t teach resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window; transmission within the UL resource during the DMTC window.
Li’483 teaches resource that falls within a discovery reference signal (DRS) measurement timing configuration (DMTC) window (see para 0016 “another embodiment of the present disclosure, when the base station sends the uplink scheduling instruction (UL grant) to the terminal, the base station can notify the terminal to send uplink data at a corresponding subframe position, that is, the terminal is notified which subframes is an uplink subframes, then the terminal can determine whether the target subframe is an uplink subframe accordingly.”; 0013 “if the target subframe is just an uplink subframe, the SRS can be sent at the last symbol in the uplink subframe.”;  see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)
transmission within the UL resource during the DMTC window.( see para 0143 “when the determining unit 202 determines that the target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) .. a first execution unit 2044 configured to select the last symbol in the target subframe as the target symbol,”;  para 0168 “When the subframe is in the DMTC, that is, the transmittable position of the DRS, the UE can send the SRS when it determines that the last symbol of the subframe is not used to transmit the DRS”)[ transmission of SRS is interpreted as UL transmission and the last symbol in the target subframe (i.e. uplink subframe) is the resource for SRS tranmission ; para 0143 teaches target subframe is in a discovery reference signal (DRS) measurement timing configuration (DMTC) ,therefore the UL resource for SRS (UL) transmission is during the DMTC widow]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmission within the UL resource during the DMTC window in the system of Karaki. The motivation is to improve the throughput (Li’483: see para 0007)
Modified Karaki teaches the wireless communication device to communicate…the UL transmission. Modified Karaki doesn’t teach the wireless communication device to communicate, based on a priority associated with UL transmission, the UL transmission.
Yi (US 20190357264) teaches the wireless communication device to communicate, based on a priority associated with UL transmission, the UL transmission. (see para 0222 “For example, short UL transmission may have higher priority than long UL transmission.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the communication UL transmission based on priority in the system of Modifed Karaki. The motivation is to handle collision (Yi: See para 0222)

Regarding claim 2, 16, 28 Karaki teaches wherein communicating the indication of the UL resource includes scheduling an UL grant for the UL transmission (see para 0019 “the DCI contains: resources allocated for UL transmission”).

Regarding claim 3, 17, 29, Karaki teaches communicating the indication of the UL resource includes communicating a configured grant for the UL transmission. (see para 0019 “the DCI contains: resources allocated for UL transmission”).

Regarding claim 15, Karaki teaches wherein the UL transmission is at least one of a random access channel (RACH) transmission, a configured grant transmission, or a scheduled grant transmission. (see para 0019 “the DCI contains: resources allocated for UL transmission”).

6.     Claims 4, 18, 10, 11, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki (US 2019/0230578) and Li (US 2019/0037483 A1), hereafter referred as Li’483 in view of Yi (US 20190357264) and further in view of Li (US 20170093542), hereafter referred as Li’542
Regarding claim 4,18 Karaki doesn’t teach determining, by the first wireless communication device, whether the UL resource overlaps with a synchronization signal block (SSB) occasion within the DMTC window, wherein communicating the UL transmission includes communicating the UL transmission in response to a determination of no overlap with the SSB occasion.
Li’542 teaches determining, by the first wireless communication device, whether the UL resource overlaps with a synchronization signal block (SSB) occasion within the DMTC window, wherein communicating the UL transmission includes communicating the UL transmission in response to a determination of no overlap with the SSB occasion (see para 0034 “A DMTC 701 is configured with six DRS positions including 721, 722, 723, 724, 725, and 726. A TxOP 702 has multiple data frames include 711, 712, 713, 714, and 715…The ending frame 715 is a partial frame. DMTC 701 collides with TxOP 702 with the overlap at the ending partial frame 715. In one embodiment, even though DRS position 721 is not busy, it is not used for the DRS transmission because it collides with the partial frame 715 of TxOP 702… Therefore, only DRS positions 724, 725, and 726 are DRS candidate positions.”)[ DMTC 701 collides with TxOP 702 with the overlap at the ending partial frame 715 but no overlapping over711, 712, 713, 714 which are using for transmission;   SSB is a type of DRS therefore DRS is interpreted to be SSB].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining, by the first wireless communication device, whether the UL resource overlaps with a synchronization signal block (SSB) occasion within the DMTC window, wherein communicating the UL transmission includes communicating the UL transmission in response to a determination of no overlap with the SSB occasion in the system of modified Karaki. The motivation is to provide enhancements are required for multiplexing DRS within a transmission burst for opportunistic spectrum access. (Li’542: see para 0004)

Regarding claim 10, 24, Kanaki doesn’t teach sensing a shared communication channel for occupying signals during a predetermined duration of the DMTC window; and determining a validity state of the UL resource as valid in response to the shared communication channel detected as idle for the predetermined duration.
Li’542 teaches sensing a shared communication channel for occupying signals during a predetermined duration of the DMTC window; and determining a validity state of the UL resource as valid in response to the shared communication channel detected as idle for the predetermined duration.(see para 0121 “When an overlap of the SR resources will collide with actual transmitted synchronization signal block(s) (SSBs), or a control resource set (CORESET), or the DL control region with maximum CORESET duration (e.g., 3 symbols in a slot) in time, the UE may skip 920 the SR transmission.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sensing a shared communication channel for occupying signals during a predetermined duration of the DMTC window; and determining a validity state of the UL resource as valid in response to the shared communication channel detected as idle for the predetermined duration in the system of modified Karaki. The motivation is to provide enhancements are required for multiplexing DRS within a transmission burst for opportunistic spectrum access. (Li’542: see para 0004)

Regarding claim 11, 25 Kanaki doesn’t teach determining the validity state of the UL resource as invalid in response to the UL resource occurring within a threshold duration from a beginning of the DMTC window.
Li’542 teaches determining the validity state of the UL resource as invalid in response to the UL resource occurring within a threshold duration from a beginning of the DMTC window.( see para 0032 “DMTC 508 has six DRS positions 581, 582, 583, 584, 585, and 586. A TxOP 509 has multiple data frames includes 591, 592, 593, 594, and 595. TxOP 509 also includes a CCA frame 571 and an initial signal frame 572. DMTC 508 collides with TxOP 509. In addition, DRS positions 581 to 585 are all busy and cannot be used for the DRS. The last position of the current DMTC 508 is available. However, position 586 collides with the initial signal frame 572 in TxOP 509. In one embodiment, the DRS can only be transmitted in the subframe without initial signal. Therefore, the DRS cannot be transmitted in the current DMTC 508. The DRS will be transmitted in the next DMTC configured.”)[ data transmission during beginning of DMTC 581, 582, 583, 584, 585 is invalid as these suframes are busy].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining the validity state of the UL resource as invalid in response to the UL resource occurring within a threshold duration from a beginning of the DMTC window in the system of modified Karaki. The motivation is to provide enhancements are required for multiplexing DRS within a transmission burst for opportunistic spectrum access. (Li’542: see para 0004)

7.   Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki (US 2019/0230578) and Li (US 2019/0037483 A1), hereafter referred as Li’483 in view of Yi (US 20190357264) and Li (US 20170093542), hereafter referred as Li’542 and further in view of Radulescu (US 20170223561 A1)

Regarding claim 13, Karaki doesn’t teach wherein the UL transmission associated with the UL resource determined to overlap with the SSB occasion includes one of: a high priority transmission or a transmission of a predetermined physical channel type.
Radulescu teaches wherein the UL transmission associated with the UL resource determined to overlap with the SSB occasion includes a transmission of a predetermined physical channel type. (See para 0044 “the wireless device 202 may comprise the eNB 104 or the UE 106, and may be used to transmit and/or overreceive communications over licensed or unlicensed spectrums…In certain embodiments, the illustrated unlicensed band can be a physical dedicated control channel (PDCCH).”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a transmission of a predetermined physical channel type in the system of modified Karaki. The motivation is to communicate over an unlicensed spectrum utilizing a discontinuous reception (DRX) protocol, which can provide fairness in accessing the wireless medium. (Radulsecu: see para 0031)

	       ALLOWABLE SUBJECT MATTER
Claims 5-9,12, 19-23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416